Case 1:19-cv-21724-BB Document 144 Entered on FLSD Docket 10/23/2020 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                    CASE NO.: 1:19-cv-21724-BLOOM/MCALILEY

   HAVANA DOCKS CORPORATION,

                 Plaintiff,

   vs.

   CARNIVAL CORPORATION,

                 Defendant.
                                                      /

                    REPLY IN SUPPORT OF MOTION FOR
                LEAVE TO FILE SECOND AMENDED COMPLAINT

         In its original and amended complaints, Plaintiff Havana Docks Corporation

  (“Havana Docks”) alleged that Defendant Carnival Corporation (“Carnival”)

  knowingly and intentionally trafficked in the Subject Property without the

  authorization of Havana Docks. (ECF No. 1 at ¶¶ 12, 13, 14, 15, 18; ECF No. 81 at ¶¶

  40, 41, 43, 47.) Thus, the subject of the case is—and always has been—Carnival’s

  trafficking in the Subject Property. The subsidiary, “line,” “division,” “brand,” or

  “group” Carnival used to violate Title III of the LIBERTAD Act is not relevant; if

  Carnival “cause[d], direct[ed], participat[ed] in or profit[ed] from” trafficking activity,

  that trafficking is within the scope of this case. 22 U.S.C. § 6023(13)(A).

         As is readily apparent from its opposition brief (ECF No. 136), Carnival,

  however, believes that its trafficking through at least one of these entities is outside

  the scope of this case. Havana Docks disagrees with Carnival. But to moot that
Case 1:19-cv-21724-BB Document 144 Entered on FLSD Docket 10/23/2020 Page 2 of 10




      question, Havana Docks seeks leave to file a second amended complaint naming the

      specific subsidiaries, “lines,” “divisions,” “brands,” or “groups” that were involved in

      its cruises to Cuba. (the “Motion,” ECF No. 131.)

            For this reason, Carnival’s delay arguments are without merit: the amendment

      serves to clarify—not expand—the scope of this case. Further, Carnival’s “unfair

      prejudice” arguments are moot; the parties have agreed to targeted discovery related

      to Carnival’s operations through Holland America Line—discovery that Carnival

      should have produced months ago. Finally, there is no need to enlarge the scheduling

      order for three months. There are almost three months left of discovery, which is more

      than sufficient time for Carnival produce whatever very limited discovery that is

      outstanding. If the Court is inclined to amend the scheduling order at all, Havana

      Docks respectfully requests that the present trial setting remain.

 I.         There is No Undue Delay.

            There is no undue delay in filing the motion.

            First, Havana Docks is not seeking “to bring cruises by HAL into this case.”

      (Opp. at 4.) Carnival’s trafficking through its Holland America Line—like all of

      Carnival’s trafficking in the Subject Property—is already within the scope of this

      case. (ECF No. 81 at ¶¶ 40, 41, 43, 47 (“[A]t various times from November 1, 1996

      through at least May 28, 2019, Carnival did traffic, as that term is defined in 22

      U.S.C. § 6023(13)(A), in the Subject Property.”); 22 U.S.C. § 6023(13)(A)(iii) (parties

      traffic by “caus[ing], direct[ing], participat[ing] in or profit[ing] from” trafficking by

      another person). The purpose of the proposed second amended complaint is not to



                                                  2
Case 1:19-cv-21724-BB Document 144 Entered on FLSD Docket 10/23/2020 Page 3 of 10




  “bring into the case cruises by Holland America,” (Opp. at 4); it is to moot Carnival’s

  argument to the contrary.

        Second, in any event, there is no undue delay because Havana Docks

  reasonably relied on Carnival’s written and oral representations that its operations

  in Cuba from 2016 through 2019 were limited to its Carnival Cruise Line and Fathom

  brands. For example, Carnival represented to Judge Becerra in another Helms-

  Burton case involving Carnival that:

        Fathom Travel Ltd., a wholly-owned subsidiary of Carnival Plc, sailed
        to Santiago on the ship Adonia from about May 2016 to June 2017. Only
        one other Carnival brand, Carnival Cruise Line, sailed to Cuba.

  Garcia Bengochea v. Carnival Corp., No. 19-cv-21725, D.E. 86 (S.D. Fla. Feb. 21,

  2020) (emphasis added; internal citation and footnote omitted).1 That statement is,

  at a minimum, incorrect; Havana Docks now knows that Carnival conducted cruises

  to Cuba through its Holland America Line from 2017 to 2019.

        Then, at a July 9, 2020 hearing in this case before Judge McAliley, Carnival

  represented the following:

        MR. SINGER: First, just procedurally where we’re at is, Ms. Casey is
        correct. There was an answer, an amended answer to the initial
        complaint, which focused solely on the Carnival Cruise Lines travel. We
        sent them Fathom because when they used the period 2016, 2019, we
        made clear that was Fathom, and those documents are being produced.




  1      Counsel for Havana Docks also represented Mr. Garcia Bengochea in that
  action. Recognizing that Carnival’s discovery objections in both cases significantly
  overlapped, the parties agreed to conduct their conferral about discovery in both cases
  together, and Plaintiff’s counsel confirmed that agreement in writing on November
  27, 2019.
                                            3
Case 1:19-cv-21724-BB Document 144 Entered on FLSD Docket 10/23/2020 Page 4 of 10




  (ECF No. 115 at 23:1-6 (emphasis added).) But, as Havana Docks has now learned,

  Fathom was not the only Carnival wholly owned subsidiary2 that traveled to Cuba

  within the 2016-2019 time period. Carnival did not disclose to Havana Docks or the

  Court that it conducted cruises to Cuba through its Holland America Line from 2017

  through 2019, within the time period expressly encompassed by the Complaint.

         Later in that hearing, the following colloquy occurred:

         MR SINGER: So I don’t want to waive the waiver argument, so to speak,
         by not indicating it now. And we are happy to go forward with this type
         of a deposition on category A, assuming they're talking about the
         particular companies which are identified in the complaint, in the
         amended complaint. That is, Carnival Cruise Lines, Costa, Air Tours
         and Fathom.
         MS. CASEY: Your Honor, may I respond?
         THE COURT: Do you agree that the limitation is to those companies,
         Ms. Casey?
         MS. CASEY: No, I don’t agree. I don’t agree, your Honor. This is
         precisely the reason why we suggested the 30(b)(6), was because
         Carnival alludes to the fact that there are some other entities that may
         have relevant documents and then tells us that we waived the argument
         because we didn’t identify those companies.
         Your Honor, respectfully, we can’t -- we are not Carnival Corporation.
         We don’t know what we don’t know. We don’t know what entities have
         relevant documents. That’s their job, and that’s why we’ve asked for
         them to identify that information to us. In fact, we had a call about it
         this week.

  (Id. at 47:15 – 48:9.)

         Because Carnival had employed its organizational structure to obfuscate and

  impede discovery, Havana Docks requested, and Judge McAlilely agreed and ordered


  2     Carnival’s organizational chart indicates that Fathom was a wholly owned
  subsidiary of Carnival plc and that Holland America Line is a wholly owned
  subsidiary of Carnival Corporation. (See Carnival’s Organizational Chart, attached
  as Exhibit A.)
                                            4
Case 1:19-cv-21724-BB Document 144 Entered on FLSD Docket 10/23/2020 Page 5 of 10




  Carnival to produce its organizational chart and sit for a Rule 30(b)(6) deposition.

  (ECF Nos. 111, 114.) The purpose of the deposition was for Havana Docks to obtain

  clarity from Carnival—under oath—about its corporate structure and the entities

  involved in its cruises to Cuba.

        With respect to the organizational chart, that document provided little

  clarity—it spans three 11x17-inch pages, identifies 154 entities, and requires a “Key”

  and 28 footnotes to decipher. (See Exhibit A.)3

        The deposition, however, revealed helpful information. Through its designated

  representative, Enrique Miguez, Carnival testified under oath that it operated to

  Cuba under its Carnival Cruise Line, Fathom, and Holland America brands during

  the 2016 to 2019 time period. (Trs., Dep. of E. Miguez at 16:8 – 18:15, attached as

  Exhibit B.) With respect to Holland America, Carnival identified HAL Nederland

  NV (its wholly-owned subsidiary) as the owner of the Veendam, a Holland America

  ship that traveled to Cuba from December 2017 to April 2019. (Id. at 17:16 – 18:5.)

  That entity is identified in the proposed second amended complaint. (ECF No. 131-1

  at ¶ 2.) Carnival did not disclose this until it was ordered to do so by this Court.4


  3      A court-appointed monitor in a pending criminal proceeding in this district has
  identified Carnival’s corporate structure as an impediment to complying with the law.
  United States v. Princess Cruise Lines, Ltd., No. 16-cr-20897, D.E. 105 at 28-33 (S.D.
  Fla. Apr. 10, 2019) (Seitz, J.); see also id. at D.E. 75 at 2 (ordering Carnival and its
  brands to address the challenge of corporate structure identified by the court-
  appointed monitor).

  4      Carnival’s argument that its corporate affiliation with Holland America is
  publicly available information that Plaintiff should have been able to unravel from
  filings is contradicted by its own statements to this Court. In a hearing before Judge
  McAliley to de-designate the organizational chart (Exh. A) as confidential, Carnival
  represented that: “First of all, this is not in any public record” and “Simply having a
                                             5
Case 1:19-cv-21724-BB Document 144 Entered on FLSD Docket 10/23/2020 Page 6 of 10




         Document discovery produced on August 31, 2020 further revealed that

  Carnival Corporation served as Holland America’s conduit to the Cuban

  Government—requesting, negotiating and booking berthing arrangements for the

  Veendam at the Subject Property. (See Composite Exhibit C.) Havana Docks did not

  learn this until very recently because Carnival delayed producing this information

  until over a year after Havana Docks served its discovery requests on August 27,

  2019. See Fisher v. Ciba Specialty Chems. Corp., 2005 WL 8158591, at *4 (S.D. Ala.

  July 19, 2005) (collecting cases, and finding no undue delay where “the record shows

  that plaintiffs engaged in extensive discovery efforts” and that they sought

  amendment shortly after “they first obtained information that they deemed

  sufficiently strong to support claims”); Hester v. International Union of Operating

  Engineers, AFL-CIO, 941 F.2d 1574, 1578-79 (11th Cir. 1991) (mere passage of time,

  without more, is insufficient reason to deny leave to amend complaint); Carmona v.

  Toledo, 215 F.3d 124, 136 (1st Cir. 2000) (“Delay that is neither intended to harass




  list of subsidiaries, that isn’t the same as this.” (ECF 128 at 90:6-21.) Carnival also
  explained that the complex web of entities Carnival uses should not be made public
  because it would assist other plaintiffs in identifying which entities they should sue:

         MR. SINGER: In addition, it’s no surprise that Carnival faces a lot of
         lawsuits. It is a worldwide business, and having this information out
         there, people can say: Well, I will sue every corporation up line from a
         particular entity, and that exposes us to a business burden too, so that's
         why -- particularly since there is absolutely no need for plaintiff to be
         seeking de-designation of this -- they not only can use this if for some
         reason they want it under seal, but we've given them a redacted org.
         chart that they don’t have to file under seal.

  (Id. at 91:4-13.)
                                             6
Case 1:19-cv-21724-BB Document 144 Entered on FLSD Docket 10/23/2020 Page 7 of 10




      nor causes any ascertainable prejudice is not a permissible reason, in and of itself to

      disallow an amendment of a pleading.”).

              Because there was no undue delay for the reasons explained above, Carnival’s

      argument should be denied.

II.           There is no “Unfair Prejudice” Because the Parties Agree to the
              Appropriate Scope of Discovery Regarding Carnival’s Operations in
              Cuba Through Holland America Line.

              Carnival’s next argument is that it will be “unfairly prejudiced” by permitting

      a second amended complaint “to the extent it requires additional, burdensome

      document collection and production.” (Opp. at 6-10.) First of all, this “additional

      discovery” relating to Carnival’s Cuban operations through its Holland America Line

      should have been produced from the beginning of this case.

              In any event, Havana Docks is not seeking—and does not want—Carnival to

      undertake “additional, burdensome document collection and production.” In the

      weeks preceding Carnival’s filing of its opposition brief, the parties engaged in

      extensive negotiations regarding a narrow and tailored scope of discovery relating to

      Carnival’s operations in Cuba through its Holland America Line. (Opp. at 2 n.1, 7.)

      Through this process, Havana Docks relayed that it did not want Carnival to conduct

      broad ESI searches, and only sought specific, targeted information. In connection

      with the Motion, the parties reached an agreement on the following categories of

      documents pertaining to Carnival’s operations in Cuba through its Holland America

      Line:

         (1) Itineraries for Holland America Line cruises to Cuba, including the ports,
             docks, and anchorages used during that cruise, the date those ports were
             visited, and whether the ships tendered at a given port;
                                                 7
Case 1:19-cv-21724-BB Document 144 Entered on FLSD Docket 10/23/2020 Page 8 of 10




         (2) Revenue and profit information from Holland America Line cruises to Cuba;
         (3) Payments to the Cuban Government;
         (4) Payments to anyone in Cuba;
         (5) Payments to anyone relating to use of the Subject Property;
         (6) Contracts or agreements with the Cuban Government or any entity or person
             in Cuba;
         (7) Licenses, authorizations, and/or permissions and their applications with the
             United States Government concerning travel to Cuba and/or use of the Subject
             Property;
         (8) Licenses, authorization, and/or permission and their applications with the
             Cuban Government concerning travel to Cuba and/or use of the Subject
             Property; and
         (9) Studies relating to the planning, feasibility, and business opportunities of
             cruises to Cuba

            Carnival agreed to produce these categories of documents in connection with

  the Motion, and it cannot claim to be prejudiced if it is required to do so. In fact, the

  bulk of the last four categories have likely already been produced, as Carnival

  informed Havana Docks that the feasibility studies relating to Cuba, contract

  negotiations with the Cuban government, and licensures with the Cuban and United

  States Governments principally occurred through Carnival. Further, in a deposition

  taken on October 23, 2020, Carnival’s corporate designee testified that much of the

  payment information sought related Carnival’s operations through Holland America

  was already compiled in prior discovery responses in this case.

  III.      An Amended Scheduling Order is Not Necessary.

            The discovery deadline in this case is January 12, 2021. (ECF No. 80.) Thus,

  there are over two and a half months left of discovery, which is more than enough

  time for Carnival to produce the targeted and agreed-upon information listed above.

  Thus, Havana Docks does not agree that an enlargement of the discovery deadline—

                                               8
Case 1:19-cv-21724-BB Document 144 Entered on FLSD Docket 10/23/2020 Page 9 of 10




  let alone a three-month enlargement—is necessary in this case. Should the Court,

  however, find it appropriate to amend the scheduling order at all, Havana Docks

  respectfully requests that the May 10, 2021 trial setting remain unchanged.


  Dated: October 23, 2020.

                                        Respectfully submitted,

                                        COLSON HICKS EIDSON, P.A.
                                        255 Alhambra Circle, Penthouse
                                        Coral Gables, Florida 33134
                                        Telephone: (305) 476-7400
                                        Facsimile: (305) 476-7444
                                        E-mail: eservice@colson.com

                                        By: s/ Roberto Martínez______
                                        Roberto Martínez
                                        Florida Bar No. 305596
                                        bob@colson.com
                                        Stephanie A. Casey
                                        Florida Bar No. 97483
                                        scasey@colson.com
                                        Aziza F. Elayan-Martinez
                                        Florida Bar No. 92736
                                        aziza@colson.com
                                        Zachary A. Lipshultz
                                        Florida Bar No. 123594
                                        zach@colson.com

                                                  - and -

                                        MARGOL & MARGOL, P.A.
                                        2029 3rd Street North
                                        Jacksonville Beach, Florida 32250
                                        Telephone: (904) 355-7508
                                        Facsimile: (904) 619-8741

                                        Rodney S. Margol
                                        Florida Bar No. 225428
                                        Rodney@margolandmargol.com

                                  Attorneys for Plaintiff Havana Docks Corporation
                                           9
Case 1:19-cv-21724-BB Document 144 Entered on FLSD Docket 10/23/2020 Page 10 of 10




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

   with the Clerk of the Court. I also certify that the foregoing document is being served

   this 23 October 2020, on all counsel of record or pro se parties either via transmission

   of Notices of Electronic Filing generated by CM/ECF or in some other authorized

   manner for those counsel or parties who are not authorized to receive electronically

   Notices of Electronic Filing.



                                                  By: s/ Roberto Martínez______
                                                         Roberto Martínez




                                             10
